Citation Nr: 0908525	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  00-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to rating in excess of 30 percent for 
pseudofolliculitis barbae, on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1), from August 30, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 
to January 1984, and from January 1988 to March 1989.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an April 1998 rating decision in which the RO in 
St. Petersburg, Florida, inter alia, granted service 
connection and assigned an initial 10 percent rating for 
pseudofolliculitis barbae, effective July 5, 1996.  The 
Veteran filed a Notice of Disagreement (NOD) with the 
assigned rating and effective date in April 1999.  A 
statement of the case (SOC) was issued in August 2000, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2000.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
pseudofolliculitis barbae, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In October 2000, the Veteran's claims file was transferred to 
the RO in Atlanta, Georgia, reflecting his change of 
residence to that state.

In February 2001, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Atlanta RO; 
a transcript of that hearing is of record. 

In July 2001, the Board denied an effective date prior to 
July 5, 1996, for the grant of service connection for 
pseudofolliculitis barbae and remanded the Veteran's claim 
for a higher rating for further development to the RO, via 
the Appeals Management Center (AMC) in Washington, DC.  After 
completing the requested development, the AMC denied a rating 
in excess of 10 percent for the Veteran's pseudofolliculitis 
barbae (as reflected in a March 2004 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.

In a November 2004 decision, the Board denied an initial 
rating in excess of 10 percent for pseudofolliculitis barbae, 
for the period from July 5, 1996 to January 28, 2001, but 
granted a rating of 30 percent, but no more, for 
pseudofolliculitis barbae for the period from January 29, 
2001 to August 29, 2002.  Also in December 2004, the Board 
remanded the matter of a rating greater than 30 percent from 
August 30, 2002, for further development.  After completing 
the requested action, the RO denied the increased rating 
claim (as reflected in a November 2005 SSOC) and returned 
this matter to the Board for further appellate consideration.

In May 2006, the Board again remanded the matter of a rating 
in excess of 30 percent for pseudofolliculitis barbae, from 
August 30, 2002, and remanded a claim for an annual clothing 
allowance to the RO/AMC.  The Veteran changed his residence 
and the claims file was transferred to the RO in St. 
Petersburg, Florida, which, after partially completing the 
requested actions, continued the denial of a rating in excess 
of 30 percent for pseudofolliculitis barbae, from August 30, 
2002 (as reflected in a December 2007 SSOC), and returned 
these matters to the Board for further appellate 
consideration.

In June 2008, the Board granted an annual clothing allowance, 
denied a schedular rating in excess of 30 percent for 
pseudofolliculitis barbae, from August 30, 2002, and remanded 
the matter of the Veteran's entitlement to a higher rating 
for pseudofolliculitis barbae, on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1), from August 30, 2002, 
for further development.  After completing the requested 
development, the AMC denied a higher rating for the Veteran's 
pseudofolliculitis barbae on an extra-schedular basis (as 
reflected in a December 2008 SSOC) and returned this matter 
to the Board for further appellate consideration.

As final preliminary matters, the Board notes that, 
initially, that in statements submitted in 2005, the Veteran 
refers to higher rating for pseudofolliculitis barbae for the 
period from July 5, 1996 to January 28, 2001.  However, as 
indicated above, a higher rating during this time frame was 
previously addressed in the Board's  November 2004 decision 
and is, accordingly, not properly before the Board at this 
time.  

The Board also notes that, in an April 2004 statement, the 
Veteran appears to raise a claim for service connection  
depression as secondary to his service-connected 
pseudofolliculitis barbae, and in December 2007 the Veteran 
submitted additional evidence to support his petition to 
reopen his claim for service connection for mental 
depression, on a direct basis.  As these matters have not 
been adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter remaining on appeal have been 
accomplished.  

2.  Since August 30, 2002, the Veteran's pseudofolliculitis 
barbae has not been shown to result in marked interference 
with employment or frequent hospitalization, or to otherwise 
present so exceptional or unusual a disability picture as to 
render impractical the application of the regular schedular 
standards for rating the disability.    


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for  
pseudofolliculitis barbae, on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1), from August 30, 2002, 
have not been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.321(b)(1) (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in December 2003, December 2004, and 
September 2005 post-rating letters, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher rating, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  A June 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  A September 2008 letter provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate a claim for a higher rating on an 
extra-schedular basis.  After issuance of these letters, and 
opportunity for the Veteran to respond, the December 2008 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
aforementioned  notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of May 2003 and 
September 2005 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's February 2001 Board hearing, along with various 
statements provided by the Veteran and by his representative, 
family, and friends, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with this matter is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
R/AMC O, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Extra-schedular Rating

As was noted above, in a June 2008 decision, the Board denied 
a schedular rating in excess of 30 percent for 
pseudofolliculitis barbae, from August 30, 2002.  Hence, the 
matter remaining on appeal is limited to consideration of 
whether higher ratings, on an extra-schedular basis, are 
warranted for the period under consideration.

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  Van 
Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2008).  In 
exceptional cases, where the ratings provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extra-schedular rating requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 
38 C.F.R. § 3.321(b)(1). 

The Board has considered the evidence of record, and finds 
that there is no showing that at any time since August 30, 
2002, that the Veteran's service-connected pseudofolliculitis 
barbae has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

Recently, the Court explained that there is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.  

The Veteran was provided a VA contracted examination in May 
2003.  The July 2003 report of this examination shows that 
subjectively, the Veteran reported a flare up of 
pseudofolliculitis 8 times a year, lasting for several weeks 
at a time.  The condition was worse with shaving, was 
frequently painful, and was characterized by inflamed papules 
with ingrown hairs on the face and neck with numerous 
inflammatory cysts that would frequently ooze, crust, and 
itch; the examiner noted that the Veteran had developed some 
scarring from this.   He was receiving Tetracycline and 
Erythromycin orally, as well as topical medication.  The 
examiner indicated that the Veteran's ability to perform 
daily functions during flare-ups was not restricted by the 
skin condition, and that the condition did not result in any 
time lost from work.  

Objectively, there were signs of skin disease located on the 
face and neck over the entire shaving area with abnormal 
texture of more than six square inches.  There was no 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation and 
limitation of motion.  The examiner estimated that the skin 
condition coverage was 15 percent of the exposed area, and 
0.5 percent of the non-exposed area.  He also noted that the 
entire shaving area of the face and neck had multiple 
inflamed papules with ingrown hairs, and that there was 
severe disfigurement of the face and neck.

The Veteran was afforded another VA examination in September 
2005.  At that time, the Veteran reported his skin condition 
was constant with flare-ups usually 7 to 8 times per year.  
The examiner noted that, that year, there had been only one 
major flare-up, described as a severe outbreak of his skin in 
the neck, bearded area and also in the scalp, where he will 
have inflamed and what he describes as "ulcerated lesions".  
The Veteran continued to take topical creams, and did not 
report having been on any steroid or other systemic 
medications other than oral antibiotics.   

On examination, the examiner noted that the Veteran had let 
his hair grow out in his bearded area.  There were areas of 
hyperpigmentation on bilateral cheeks; on the left, there 
were rare erythematous papules.  There was no evidence of 
purulence.  At the nape of the posterior neck, there were a 
few scattered erythematous papules.  In the lower scalp area, 
there was a cystic nodular lesion.  There was evidence of 
"ice pick" scarring with hyperpigmentation and keloidal 
changes on the bilateral cheeks.  The "ice pick" scars were 
not unstable, not painful on examination, and did not cause 
limitation of motion.  There was no visible or palpable 
tissue loss.  There was no gross distortion, asymmetry, or 
disfigurement.  It was difficult to assess for all areas of 
scarring due to the Veteran's beard growth.  In the 
examiner's assessment, the pseudofolliculitis, at the time of 
the examination, was mild in severity and under control with 
topical therapy. 

A January 2003 VA outpatient treatment record indicates that 
the Veteran was unemployed at that time.  In connection with 
an unrelated claim filed in August 2007, the Veteran reported 
working as a dock worker at Bloomingdale's from September 
2003 through March 2005.  

The Board finds that the aforementioned evidence collectively 
reflects that, since August 30, 2002, the Veteran's 
pseudofolliculitis barbae has been shown to result in 
inflamed papules and cysts; ingrown hairs; pain; frequent 
oozing, crusting, and itching; disfigurement with scarring, 
hyperpigmentation and keloidal changes on the bilateral 
cheeks; abnormal skin texture; topical and oral medication is 
needed.  The schedule of ratings for skin disorders includes 
consideration of disfigurement, scarring, abnormal skin 
texture, loss of covering of skin over a scar, 
hyperpigmentation, pain, and the need for topical therapy and 
medication.  See 38 C.F.R. § 4.118.  While it appears that 
not all of the symptomatology associated with the Veteran's 
pseudofolliculitis barbae are specifically mentioned in the 
rating criteria, the applicable rating criteria does not 
appear to inadequately contemplate the Veteran's overall 
disability picture as it specifically includes consideration 
of the size of the area affected.  

Even if the Board were to determine that the Veteran's 
disability picture is not adequately contemplated by the 
rating schedule, there simply is no evidence or allegation 
that the Veteran's pseudofolliculitis has negatively impacted 
or compromised his employability in any tangible way.  
Although the record reflects that the Veteran was unemployed 
at least during part of the time period for consideration, 
there is no showing that his pseudofolliculitis barbae has 
resulted in marked interference with employment.  In fact,  
at the VA contracted examination in May 2003, the Veteran 
reported that the ability to perform daily functions during 
flare-ups was not restricted by the skin condition and the 
condition did not result in any time lost from work. 

As such, the Board finds that the Veteran's service-connected 
pseudofolliculitis barbae has not been shown to markedly 
interfere with employment (i.e., beyond the extent 
contemplated in the assigned schedular ratings). There also 
is no evidence that, at any point since August 30, 2002, the 
Veteran's pseudofolliculitis barbae has necessitated frequent 
periods of hospitalization.  

Under these circumstances, the Board finds that the record 
simply does not support a finding that the Veteran's 
pseudofolliculitis barbae represents so exceptional or 
unusual a disability picture as to render inadequate the 
rating criteria for evaluating the disability.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Thun, 22 Vet. App. at 
115-16.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a higher rating on an extra-schedular basis pursuant to 
38 C.F.R. § (b)(1), since August 30, 2002, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

A rating in excess of 30 percent for pseudofolliculitis 
barbae, on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1), from August 30, 2002, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


